                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

STONE BANK                                )
                                          )
      Plaintiff,                          )
                                          )
vs.                                       )     Case No. 2:19-cv-02040-SHL-dkv
                                          )
CAH ACQUISITION COMPANY 11, LLC           )
                                          )
      Defendant.                          )
______________________________________________________________________________

          APPLICATION FOR EXPEDITED HEARING ON PLAINTIFF’S
        EMERGENCY MOTION FOR THE APPOINTMENT OF RECEIVER
                     AND RELATED INJUNCTIVE RELIEF,
  AND EXTENSION OF TEMPORARY RESTRAINING ORDER ENTERED BY THE
         CHANCERY COURT OF LAUDERDALE COUNTY, TENNESSEE
______________________________________________________________________________

       Plaintiff Stone Bank (“Lender”), requests that this Court schedule an expedited hearing

on its Emergency Motion for the Appointment of Receiver and Related Injunctive Relief against

Defendant CAH Acquisition Company 11, LLC ("Borrower") pursuant to LR 7.2(d), and states

the following:

       1.        This action was filed in the Chancery Court of Lauderdale County, Tennessee on

January 8, 2019 upon the Verified Complaint of the Lender.

       2.        Lender concurrently filed its Emergency Motion for the Appointment of Receiver

and Related Injunctive Relief.

       3.        The Chancery Court granted a Temporary Restraining Order, which will expire on

January 23, 2019, prohibiting Borrower, the owner and operator of the hospital from using,

taking or wasting any funds or property of the hospital except for the necessary things required to

preserve and continue operation of the hospital in the ordinary course of business.
         4.       The Chancery Court set a hearing on Lender’s Emergency Motion for the

Appointment of Receiver and Related Injunctive Relief for Tuesday, January 15 at 9:00 a.m. to

consider the appointment of a receiver and empowering the receiver to take control of the

hospital and manage its operations pending further orders of the Court.

         5.       On Monday, January 14, 2019, Borrower filed a Notice of Removal in this Court,

staying proceedings in the Lauderdale County Chancery Court.

         6.       Lender does not object to this Court’s jurisdiction, and asks that the Court

determine whether it has subject matter jurisdiction in this action. 1

         7.       Lender respectfully applies for an expedited hearing, an extension of the

Temporary Restraining Order entered by the Lauderdale County Chancery Court, entry of a

preliminary and permanent injunction and appointment of a receiver as requested in its

Emergency Motion for the Appointment of Receiver and Related Injunctive Relief, and for such

other and further relief to which Lender may be entitled.

         Dated: January 22, 2019

                                                       Respectfully submitted,

                                                               s/Jonathan O. Steen
                                                       Jerry P. Spore         (BPR #016519)
                                                       Jonathan O. Steen      (BPR #016519)
                                                       SPRAGINS, BARNETT & COBB, PLC
                                                       312 East Lafayette Street
                                                       Jackson, Tennessee 38301
                                                       Phone: (731) 424-0461
                                                       Fax: (731) 424-0562
                                                       E-mail: JSpore@spraginslaw.com
                                                       E-mail: JSteen@ spraginslaw.com
                                                          Attorneys for Stone Bank

1
  Lender moves that this Court specifically consider T.C.A. § 29-40-102(3) and 105 in determining its subject matter
jurisdiction, and further asks that the Court grant the relief sought by Lender under its authority to decide this matter
or, if this Court determines it lacks jurisdiction, remand the matter to the Lauderdale Chancery Court for further
proceedings.


                                                           2
                                 CERTIFICATE OF SERVICE


       I certify that I provided a true and correct copy of this document to the following by

electronic means via the Court’s electronic filing system, fax, email or U.S. First Class Mail, postage

prepaid, this 22nd day of January, 2019.



John D. Burleson
Charles C. Exum
Jennifer Vallor Ivy
Rainey, Kizer, Reviere & Bell, PLC
209 East Main Street
P.O. Box 1147
Jackson, TN 38302-1147
jburleson@raineykizer.com
cexum@raineykizer.com
jivy@raineykizer.com
   Counsel for Defendant


                                                              s/Jonathan O. Steen
                                                       Spragins, Barnett & Cobb, PLC




                                                  3
